Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
effective as of December 19, 2013 (the “First Amendment Effective Date”), among
NRP OIL AND GAS LLC, a Delaware limited liability company (the “Borrower”), each
of the Lenders that is a signatory hereto, and WELLS FARGO BANK, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”). Unless otherwise expressly defined
herein, capitalized terms used but not defined in this Amendment have the
meanings assigned to such terms in the Credit Agreement (as defined below).

WITNESSETH:

WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Credit Agreement, dated as of August 12, 2013 (as the same has
been and may hereafter be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”); and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement in certain respects as set forth herein and
on the terms and conditions set forth herein and to be effective as of the First
Amendment Effective Date; and

WHEREAS, the Administrative Agent and the Lenders have agreed to amend the
Credit Agreement as provided herein subject to the terms and conditions set
forth herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Borrower, the
Administrative Agent and the Lenders hereby agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction or waiver
in writing of each condition precedent set forth in Section 3 of this Amendment,
and in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended effective as
of the First Amendment Effective Date in the manner provided in this Section 1.

1.1 Amended Definitions. The following definitions in Section 1.01 of the Credit
Agreement shall be and they hereby are amended and restated in their respective
entireties to read as follows:

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.07 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04(b),

 

NRP OIL AND GAS LLC

    FIRST AMENDMENT TO CREDIT AGREEMENT   PAGE 1  



--------------------------------------------------------------------------------

and “Commitments” means the aggregate amount of the Commitments of all the
Lenders. The amount representing each Lender’s Commitment shall at any time be
the lesser of such Lender’s Maximum Credit Amount and such Lender’s Applicable
Percentage of the then effective Borrowing Base. As of the First Amendment
Effective Date, the Commitment of each Lender shall be the amount set forth
opposite such Lender’s name on Annex I under the caption “Commitments”.

1.2 Additional Definition. The following definitions shall be and they hereby
are added to Section 1.01 of the Credit Agreement in appropriate alphabetical
order:

“Sundance” means Sundance Energy, Inc., a Colorado corporation.

“Sundance Acquisition” means the acquisition by the Borrower of the Sundance
Assets pursuant to the terms and conditions of the Sundance Acquisition
Documents.

“Sundance Acquisition Documents” means (a) that certain Purchase and Sale
Agreement dated as of October 30, 2013 between Sundance, as seller, and the
Borrower, as buyer, with respect to the acquisition by the Borrower of the
Sundance Assets, as amended prior to the date hereof, and (b) all assignments,
bills of sale, side letters and other material agreements, documents and
certificates executed and delivered in connection with the Sundance Acquisition,
in the case of each of clauses (a) and (b), as the same may be amended
supplemented or otherwise modified from time to time to the extent permitted
under Section 6.18.

“Sundance Assets” means the “Assets” (as defined in the Sundance Acquisition
Documents).

“First Amendment Effective Date” means December 19, 2013.

1.3 Notices Relating to Abraxas Acquisition and Sundance Acquisition.
Section 5.01(r) shall be and it hereby is amended and restated in its entirety
to read as follows:

(r) Notices Relating to the Abraxas Acquisition and Sundance Acquisition. In the
event that after the Effective Date the Borrower or any Guarantor is required or
elects to purchase any of the Abraxas Assets which had been excluded from, or to
return any of the Abraxas Assets which had been included in, the Abraxas Assets
in accordance with the terms of the Abraxas Acquisition Documents, or is
required to honor any preferential purchase right in respect of any Abraxas
Asset which has not been waived, then, in each such case, the Borrower shall
promptly give the Administrative Agent notice in reasonable detail of such
circumstances. In the event that after the First Amendment Effective Date the
Borrower or any Guarantor is required or elects to purchase any of the Sundance
Assets which had been excluded from, or to return any of the Sundance Assets
which had been included in, the Sundance Assets in

 

NRP OIL AND GAS LLC

    FIRST AMENDMENT TO CREDIT AGREEMENT   PAGE 2  



--------------------------------------------------------------------------------

accordance with the terms of the Sundance Acquisition Documents, or is required
to honor any preferential purchase right in respect of any Sundance Asset which
has not been waived, then, in each such case, the Borrower shall promptly give
the Administrative Agent notice in reasonable detail of such circumstances.

1.4 Sundance Acquisition Documents. Section 6.18 shall be and it hereby is added
to the Credit Agreement in appropriate numerical order as follows:

Section 6.18 Sundance Acquisition Documents. Without the prior written consent
of the Required Lenders, the Borrower will not, and will not permit any of the
other Loan Parties to, enter into or permit any supplement, modification,
amendment, or amendment and restatement of, or waive any right or obligation of
any Person under, any of the Sundance Acquisition Documents that could
reasonably be expected to result in a Material Adverse Effect.

1.5 Annex I. Annex I of the Credit Agreement shall be and it hereby is amended
and restated in its entirety and replaced with Annex I attached hereto.

SECTION 2. Redetermined Borrowing Base. This Amendment shall constitute notice
of the Scheduled Borrowing Base Determination to occur on or about November 1,
2013 pursuant to Section 2.08 of the Credit Agreement, and the Administrative
Agent, the Lenders, the Borrower and the Guarantors hereby acknowledge that
effective as of the date of this Amendment, the Borrowing Base shall be
increased from $8,000,000 to $16,000,000 and such redetermined Borrowing Base,
which shall be deemed to be the November 1, 2013 Scheduled Borrowing Base
Determination, shall remain in effect until the earlier of (a) the next
redetermination of the Borrowing Base or (b) the date such Borrowing Base is
otherwise adjusted pursuant to the terms of the Credit Agreement.

SECTION 3. Conditions. The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the redetermination of the Borrowing Base
contained in Section 2 of this Amendment, shall be effective upon the
satisfaction of each of the conditions set forth in this Section 3.

3.1 Execution and Delivery. Each Loan Party, the Lenders, and the Administrative
Agent shall have executed and delivered this Amendment and each other required
document, all in form and substance satisfactory to the Administrative Agent.

3.2 No Default. No Default or Event of Default shall exist immediately after
giving effect to this Amendment.

3.3 Representations and Warranties. After giving effect to this Amendment, the
representations and warranties of each Loan Party contained in the Credit
Agreement, this Amendment and the other Loan Documents shall be true and correct
in all material respects (without duplication of any materiality qualifier
contained therein) as of the date hereof (except to the extent such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (without duplication of
any materiality qualifier contained therein) only as of such specified date.

 

NRP OIL AND GAS LLC

    FIRST AMENDMENT TO CREDIT AGREEMENT   PAGE 3  



--------------------------------------------------------------------------------

3.4 Fees. The Borrower and the Administrative Agent shall have executed and
delivered a fee letter in connection with this Amendment, and the Administrative
Agent shall have received the fees separately agreed upon in such fee letter.

3.5 Mortgage and Title. The Loan Parties shall have executed and delivered to
the Administrative Agent Mortgages and title information, in each case,
reasonably satisfactory to the Administrative Agent with respect to the Oil and
Gas Properties that are included in the Borrowing Base, or the portion thereof,
as required by Sections 5.12 and 5.13 of the Credit Agreement.

3.6 Existing Liens. The Administrative Agent shall have received evidence
reasonably satisfactory to it that upon the consummation of the Sundance
Acquisition, all Liens, other than Permitted Encumbrances, upon the Sundance
Assets have been terminated.

3.7 Acquisition Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying: (i) true,
accurate and complete copies of the material Sundance Acquisition Documents,
(ii) that the Borrower has consummated the Sundance Acquisition, substantially
in accordance with the terms of the Sundance Acquisition Documents (without
waiver or amendment of any material term or condition thereof not otherwise
acceptable to the Administrative Agent) and that the Borrower acquired all of
the Sundance Assets contemplated by the Sundance Acquisition Documents and
(iii) as to the purchase price determined by the Sundance Acquisition Documents
for the Sundance Assets after giving effect to all adjustments as of the closing
date contemplated by the Sundance Acquisition Documents.

3.8 Equity Contribution. Administrative Agent shall have received evidence
satisfactory to it that Natural Resource Partners shall have made an equity
contribution, on or before the First Amendment Effective Date, to the Borrower
in an amount sufficient for the Borrower to use the proceeds thereof to
consummate the Sundance Acquisition.

3.9 Other Documents. The Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transactions
provided for herein as the Administrative Agent or its special counsel may
reasonably request, and all such documents shall be in form and substance
satisfactory to the Administrative Agent.

SECTION 4. Representations and Warranties of Loan Parties. To induce the Lenders
to enter into this Amendment, each Loan Party hereby represents and warrants to
the Lenders as follows:

4.1 Reaffirmation of Representations and Warranties/Further Assurances. After
giving effect to the amendments and waivers herein, each representation and
warranty of such Loan Party contained in the Credit Agreement and in each of the
other Loan Documents is true and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof (except to the extent such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) only as of such specified date.

 

NRP OIL AND GAS LLC

    FIRST AMENDMENT TO CREDIT AGREEMENT   PAGE 4  



--------------------------------------------------------------------------------

4.2 Corporate Authority; No Conflicts. The execution, delivery and performance
by each Loan Party (to the extent a party hereto or thereto) of this Amendment
and the Sundance Acquisition Documents and all documents, instruments and
agreements contemplated herein and therein are within such Loan Party’s
corporate or other organizational powers, have been duly authorized by necessary
action, require no action by or in respect of, or filing with, any court or
agency of government, except such as have been obtained or made and are in full
force and effect and except for (i) filings necessary to perfect Liens created
pursuant to this Amendment and the other Loan Documents, (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
under this Amendment or the other Loan Documents, could not reasonably be
expected to have a Material Adverse Effect or do not have an adverse effect on
the enforceability of this Amendment or the other Loan Documents and (iii) those
consents, approvals or filings that are customarily obtained after the closing
of an acquisition of Oil and Gas Properties, and do not violate or constitute a
default under any provision of any applicable law or any indenture, agreement or
other instrument evidencing Material Indebtedness or a Material Sales Contract
binding upon any Loan Party (including the Sundance Acquisition Documents in
respect of the execution, delivery and performance of this Amendment) or result
in the creation or imposition of any Lien upon any of the assets of any Loan
Party except for Permitted Liens and otherwise as permitted in the Credit
Agreement.

4.3 Enforceability. This Amendment and the Sundance Acquisition Documents
constitute the valid and binding obligation of the Borrower and each other Loan
Party enforceable in accordance with their terms, except as (i) the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditor’s rights generally, and (ii) the
availability of equitable remedies may be limited by equitable principles of
general application.

4.4 No Default. As of the date hereof, immediately after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

SECTION 5. Miscellaneous.

5.1 Post-Closing Mortgage and Assignment Approval. On or before the date that is
thirty (30) days after the First Amendment Effective Date (or such later date as
Administrative Agent may agree in its reasonable discretion), the Administrative
Agent shall have received a certificate from a Responsible Officer of the
Borrower certifying that (i) attached thereto are true, accurate and complete
copies of the applicable Sundance Acquisition Documents that are required to be
filed with the Bureau of Indian Affairs and/or any Indian tribe under applicable
law and (ii) such Sundance Acquisition Documents have been properly submitted
for approval in the appropriate filing office of the Bureau of Indian Affairs.
Within three (3) Business Days after the Borrower receives notice of the
approval or rejection of the filing of any applicable Sundance Acquisition
Document by the Bureau of Indian Affairs or any Indian tribe, Borrower shall
notify the Administrative Agent of such approval or rejection and deliver to the
Administrative Agent evidence of such approval or rejection along with the
applicable Sundance Acquisition Document approved or rejected.

 

NRP OIL AND GAS LLC

    FIRST AMENDMENT TO CREDIT AGREEMENT   PAGE 5  



--------------------------------------------------------------------------------

5.2 Reaffirmation of Loan Documents and Liens. Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended and modified hereby, remain in full force and effect and are hereby in
all respects ratified and confirmed by each Loan Party. Each Loan Party hereby
agrees that the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of any Loan Party under
the Credit Agreement and the other Loan Documents or the Liens securing the
payment and performance thereof. Each Guarantor party hereto (i) consents and
agrees to this Amendment, and (ii) agrees that the Loan Documents to which it is
a party (including, without limitation, the Guaranty) shall remain in full force
and effect and shall continue to be the legal, valid and binding obligation of
the undersigned, enforceable against it in accordance with its terms.

5.3 Parties in Interest. All of the terms and provisions of this Amendment shall
bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

5.4 Legal Expenses. Each Loan Party hereby agrees to pay all reasonable fees and
expenses of special counsel to the Administrative Agent incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and all related documents.

5.5 Counterparts. This Amendment may be executed in one or more counterparts and
by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.

5.6 Complete Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

5.7 Headings. The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.

5.8 Governing Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Texas.

5.9 Reference to and Effect on the Loan Documents.

(a) This Amendment shall be deemed to constitute a Loan Document for all
purposes and in all respects. Each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.

 

NRP OIL AND GAS LLC

    FIRST AMENDMENT TO CREDIT AGREEMENT   PAGE 6  



--------------------------------------------------------------------------------

(b) the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

[Signature pages follow.]

 

NRP OIL AND GAS LLC

    FIRST AMENDMENT TO CREDIT AGREEMENT   PAGE 7  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized officers to be effective as of the date first
above written.

 

BORROWER: NRP OIL AND GAS By:   Dwight L. Dunlap  

 

Name:   Dwight L. Dunlap Title:   Chief Financial Officer and Treasurer

 

NRP OIL AND GAS LLC

    FIRST AMENDMENT TO CREDIT AGREEMENT   SIGNATURE PAGE  



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative Agent, Issuing Lender and a Lender By:
  /s/ Brett A. Steele  

 

Name:   Brett A. Steele Title:   Vice President

 

NRP OIL AND GAS LLC

    FIRST AMENDMENT TO CREDIT AGREEMENT   SIGNATURE PAGE  



--------------------------------------------------------------------------------

ANNEX I

MAXIMUM CREDIT AMOUNTS, APPLICABLE PERCENTAGES, AND COMMITMENTS

 

Lender

   Title    Applicable
Percentages     Commitment      Maximum Credit
Amounts  

Wells Fargo Bank , N.A.

   Administrative
Agent      100.00 %    $ 16,000,000       $ 100,000,000   

TOTAL

        100.00 %    $ 16,000,000       $ 100,000,000   

 

NRP OIL AND GAS LLC

    FIRST AMENDMENT TO CREDIT AGREEMENT   ANNEX I  